2017 WI 61

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2015AP1016 & 2015AP1119
COMPLETE TITLE:         Margaret Pulera,
                                  Petitioner-Appellant,
                             v.
                        Town of Richmond and Town of Johnstown,
                                  Respondents-Respondents.

                              ON CERTIFICATION FROM THE COURT OF APPEALS


OPINION FILED:          June 20, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          January 17, 2017

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Rock and Walworth
   JUDGE:               Barbara W. McCrory and Phillip A. Koss

JUSTICES:
   CONCURRED:           R.G. BRADLEY, J. concurs.
   DISSENTED:           A.W. Bradley, J. dissents, joined by ABRAHAMSON,
                        J.
  NOT PARTICIPATING:    KELLY, J. did not participate.

ATTORNEYS:


       For the petitioner-appellant, there were briefs filed by
Sarah A. Huck, Malinda Eskra and Reinhart, Boerner, Van Dueren,
S.C., Milwaukee, and oral argument by Sarah Huck.


       For the respondents-respondents, there was a brief by Sara
L. Gehrig and Nowlan & Mouat LLP, Janesville, and oral argument
by Sara L.          Gehrig.
                                                                            2017 WI 61
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
Nos.       2015AP1016 & 2015AP1119

(L.C. Nos.    2014CV1232 & 2014CV871)

STATE OF WISCONSIN                               :            IN SUPREME COURT

Margaret Pulera,

              Petitioner-Appellant,                                     FILED
       v.
                                                                     JUN 20,2017
Town of Richmond and Town of Johnstown,
                                                                      Diane M. Fremgen
                                                                   Clerk of Supreme Court
              Respondents-Respondents.




       Appeal from consolidated orders of the Circuit Courts for

Rock and Walworth Counties.           Reversed and cause remanded.



       ¶1     PATIENCE     DRAKE   ROGGENSACK,       C.J.     This     appeal       comes

before      the   court    on   certification   by    the    court     of    appeals.1

Margaret Pulera (Pulera) appeals dismissals of the petitions for

certiorari        review   of    highway   orders     recorded       in     Rock2     and



       1
       Pulera v. Town of Richmond and Town of Johnstown, Nos.
2015AP1016 and 2015AP1119, unpublished certification (Wis. Ct.
App. Dec. 23, 2015).
       2
           The Honorable Barbara W. McCrory presided.
                                                             Nos.    2015AP1016 & 2015AP1119



Walworth3 Counties.              The issue certified is:             what event triggers

the    thirty-day             period   under     Wis.      Stat.     § 68.13(1)(2013-14)4

during       which       certiorari      review      may    be     obtained     for   a   town

board's highway order.                 To address this issue, we must interpret

the    terms       of     §    68.13(1),       the   statute       affording     certiorari

review, in accord with Wis. Stat. § 82.15, the statute governing

appeals of highway orders.5

       ¶2         We conclude that the thirty-day period during which

certiorari review is available for a town board's highway order

to lay out, alter or discontinue a highway begins to run on the

date       that    the    highway      order    is   recorded       by    the   register    of

deeds.6       This interpretation best comports with the language and

structure of Wis. Stat. § 68.13 and Wis. Stat. § 82.15.                               And, in

addition,         it     provides      aggrieved     persons        and   parties     a   date

certain for commencement of the thirty-day period during which

judicial review of a highway order is available.




       3
           The Honorable Phillip A. Koss presided.
       4
       All subsequent references to the Wisconsin Statutes are to
the 2013-14 version unless otherwise indicated.
       5
       In Dawson v. Town of Jackson, 2011 WI 77, 336 Wis. 2d 218,
801 N.W.2d 316, we acknowledged the problems caused by the
interplay of Wis. Stat. § 68.13 and Wis. Stat. § 82.15.       The
legislature may wish to consider revisiting these statutory
provisions.
       6
       Both towns issued highway orders.    Accordingly, we need
not address when the deadline begins to run when an individual
seeks to appeal a town board's refusal to issue a highway order.


                                                 2
                                                                  Nos.   2015AP1016 & 2015AP1119



      ¶3      Pulera's petitions were filed within thirty days of

the   dates    on       which     the    highway         orders     were      recorded      by   the

registers of deeds.              Accordingly, we reverse the circuit courts'

orders granting the town boards' motions to dismiss Pulera's

petitions and remand for certiorari review in either Walworth

County     Circuit        Court    or        Rock       County    Circuit        Court,     as   the

parties may agree.7

                                        I.    BACKGROUND

      ¶4      The relevant facts in the present case are brief and

uncontested.            The dispute arises from changes to an intersection

located at the county line between Rock and Walworth Counties.

Specifically, the intersection is located where County Highway M

crosses North County Line Road.                          Without notifying the Town of

Richmond, the Rock County Highway Department made changes to

this intersection.              To facilitate these changes, the Rock County

Highway Department had to discontinue two existing roads.

      ¶5      On    September       9,       2014,       the     Town    of    Johnstown     (Rock

County) and the Town of Richmond (Walworth County) held a joint

meeting.           At     the    meeting,           both    town        boards      retroactively

approved      changes       to     the       intersection          that       the    Rock   County

Highway Department had already completed.                                 This required the




      7
      If the parties do not agree on which circuit court shall
conduct the certiorari review, it shall be conducted in Walworth
County Circuit Court.


                                                    3
                                                            Nos.    2015AP1016 & 2015AP1119



town boards to approve construction of a new intersection as

well as discontinuance of portions of former highways.8

      ¶6       On October 3, 2014, the Richmond Town Board recorded

its highway order with the Walworth County Register of Deeds.

The order memorialized changes approved at the joint meeting of

the town boards.              The Johnstown Town Board followed a month

later     by   recording       its    highway       order     with    the       Rock   County

Register of Deeds on November 3, 2014.

      ¶7       On    November     3,     2014,       Pulera        filed    a     certiorari

petition in Walworth County Circuit Court that sought review of

the Town of Richmond's highway order altering the intersection

and   discontinuing           portions    of       the    highway.          Similarly,     on

December 1, 2014, Pulera filed a certiorari petition in Rock

County Circuit Court seeking judicial review of the Town of

Johnstown's         highway    order     approving        alterations        to    the   same

highway and intersection.

      ¶8       On   January     23,    2015,       each   town      filed    a    motion   to

dismiss Pulera's certiorari action.9                        The towns alleged that


      8
       The actions of the Rock County Highway Department are not
at issue in the present case. They were the subject of Pulera
v. Coopman, No. 2013AP322, unpublished slip op. (Wis. Ct. App.
Nov. 13, 2013) petition for review denied 2014 WI 50, 354
Wis. 2d 863, 848 N.W.2d 859.
      9
       On February 27, 2015, Pulera moved to consolidate the two
actions in Walworth County Circuit Court.    The Walworth County
Circuit Court did not address Pulera's motion.      Pulera later
filed a motion to consolidate in Rock County Circuit Court; it
also did not address the motion.          The court of appeals
consolidated the cases before certifying Pulera's appeals to us.


                                               4
                                                           Nos.   2015AP1016 & 2015AP1119



Pulera's petitions were untimely because neither petition was

filed     within   thirty     days    of    Pulera's       receipt       of     the   towns'

decision to alter the highway as they alleged is required by

Wis. Stat. § 68.13.10

     ¶9      Rock County Circuit Court dismissed Pulera's action as

untimely.       The court reasoned that the thirty-day period during

which     certiorari      review     may    be    sought     for     a    highway     order

commenced when Pulera received actual notice of the vote of the

Johnstown       Town    Board.       The    circuit    court       rejected       Pulera's

argument that the thirty-day period commenced when the register

of deeds recorded the town board's highway order.

     ¶10     The       Walworth    County        Circuit     Court       also    dismissed

Pulera's claim as untimely.                  Unlike the Rock County Circuit

Court,    the    Walworth     County       Circuit    Court       concluded       that   the

thirty-day period for seeking certiorari review commenced with

the town board's vote.             The Walworth County Circuit Court also

dismissed the claim for improper venue because a portion of the

highway is exclusively in Rock County.11


     10
       The towns argued that the petition filed in Rock County
should be dismissed pursuant to Wis. Stat. § 802.06(2)(a)10.,
another action pending between the same parties for the same
cause.   The issue was not addressed by the circuit court, and
was not properly developed before this court.  Accordingly, we
do not address it.
     11
        We observe that when an intersection is on the county
line that separates two counties, venue is proper in either
county.   See Wis. Stat. § 82.15.   Accordingly, venue is proper
in Walworth County. And, therefore, the Walworth County Circuit
Court incorrectly dismissed Pulera's action for improper venue.


                                             5
                                                          Nos.   2015AP1016 & 2015AP1119



       ¶11   The court of appeals consolidated the cases on appeal

and certified them for our review.                We now reverse.

                                    II.    DISCUSSION

                               A.   Standard of Review

       ¶12   The present case requires us to interpret and apply

Wis.    Stat.       § 68.13     and       Wis.    Stat.     § 82.15.         Statutory

interpretation and application present questions of law that we

review independently, while benefitting from the circuit courts'

analyses.         Marder v. Bd. of Regents of Univ. of Wis. Sys., 2005

WI 159, ¶19, 286 Wis. 2d 252, 706 N.W.2d 110.

             B.     Statutory Construction, General Principles

       ¶13   "Judicial deference to the policy choices enacted into

law by the legislature requires that statutory interpretation

focus primarily on the language of the statute."                       State ex rel.

Kalal v. Circuit Court for Dane Cty., 2004 WI 58, ¶44, 271

Wis. 2d      633,        681   N.W.2d      110.         Accordingly,        "statutory

interpretation 'begins with the language of the statute.                        If the

meaning      of    the    statute     is    plain,    we     ordinarily      stop   the

inquiry.'"         Id., ¶45 (quoting Seider v. O'Connell, 2000 WI 76,

¶43, 236 Wis. 2d 211, 612 N.W.2d 659).                     "Statutory language is

given its common, ordinary, and accepted meaning, except that

technical or specially-defined words or phrases are given their

technical or special definitional meaning."                       Id. (citing Bruno

v. Milwaukee Cty., 2003 WI 28, ¶¶8, 20, 260 Wis. 2d 633, 660

N.W.2d 656).




                                             6
                                                            Nos.    2015AP1016 & 2015AP1119



       ¶14     "Context is important to meaning."                         Id., ¶46.         For

this reason, "statutory language is interpreted in the context

in which it is used; not in isolation but as part of a whole; in

relation     to     the    language     of     surrounding          or    closely-related

statutes;       and      reasonably,      to       avoid    absurd       or     unreasonable

results."       Id. (citing State v. Delaney, 2003 WI 9, ¶13, 259

Wis. 2d 77, 658 N.W.2d 416).               And, we interpret statutes in such

a way as to give effect to each word.                       Id. ("Statutory language

is read where possible to give reasonable effect to every word,

in order to avoid surplusage." (citing                         State v. Martin, 162

Wis. 2d 883, 894, 470 N.W.2d 900 (1991)).

       ¶15     "Where statutory language is unambiguous, there is no

need to consult extrinsic sources of interpretation, such as

legislative history."            Id. (citing Bruno, 260 Wis. 2d 633, ¶20).

"The    test    for      ambiguity     generally           keeps    the       focus   on   the

statutory language:             a statute is ambiguous if it is capable of

being understood by reasonably well-informed persons in two or

more senses."         Id., ¶47 (citing Bruno, 260 Wis. 2d 633, ¶19).

       ¶16     It   is    within   this    framework         that    we       interpret    and

apply the time limits of Wis. Stat. § 68.13(1) as affected by

Wis. Stat. § 82.15.

                           C.    Wisconsin Stat. § 68.13

       ¶17     Wisconsin     Stat.     § 68.01        governs       appeals       from     many

types of municipal administrative decisions.12                       It provides:

       12
       A town is defined as a municipality under Wis. Stat.
§ 68.04.


                                               7
                                                     Nos.   2015AP1016 & 2015AP1119


     Any person having a substantial interest which is
     adversely affected by an administrative determination
     of a governing body, board, commission, committee,
     agency, officer or employee of a municipality or agent
     acting on behalf of a municipality as set forth in
     s. 68.02, may have such determination reviewed as
     provided in this chapter.
Wisconsin      Stat.    § 68.13(1)    provides      further   guidance:        "Any

party to a proceeding resulting in a final determination may

seek review thereof by certiorari within 30 days of receipt of

the final determination."          A person aggrieved by a highway order

has the same right of appeal.           Wis. Stat. § 82.15.         Accordingly,

a person or party who receives a final adverse determination

from a municipal administrative body has thirty days from its

receipt to appeal.        However, when a determination is "final" and

when a party is in "receipt" of such a determination are not

defined.        These words can become particularly opaque in the

context of highway orders issued under Wis. Stat. § 82.12.13

     ¶18       Under Wis. Stat. § 82.03(1)(a), a "town board shall

have the care and supervision of all highways under the town's

jurisdiction."         However, a town board that decides to lay out,

alter     or    discontinue    a     highway   must     follow     the   specific
statutory       requirements       detailed    in     Wis.     Stat.     ch.    82.

Furthermore, there are two ways in which a town board may lay

out, alter or discontinue a highway.                 First, a town board, on

its own initiative, can introduce a resolution to lay out, alter

     13
        The interplay between these two statutes renders each
ambiguous. However, nothing in the legislative history provides
helpful   guidance  in  ascertaining  the   meaning  of   these
provisions.


                                         8
                                                               Nos.   2015AP1016 & 2015AP1119



or     discontinue          a        highway.            Wis.         Stat.     § 82.10(3).

Alternatively, town residents may petition their town board to

"lay    out,      alter,    or    discontinue           any    highway."        Wis.   Stat.

§ 82.12(10).

       ¶19     Under     either      method,        a   town    board     is   required   to

provide notice to various landowners and governmental bodies.

See Wis. Stat. §§ 82.10(3)14 & (4).15                     In addition, a town board

is required to hold a public hearing to decide whether creating,

altering or discontinuing a highway is in the public interest.

Wis. Stat. § 82.11(1) ("At the time and place stated in the

notice      under   s.     82.10,      the   town       board     shall    hold    a   public

hearing      to   decide,       in    its    discretion,         whether       granting   the

application or resolution is in the public interest.").




       14
            This section provides:

       Upon receipt of an application under sub. (1) or the
       introduction of a resolution under sub. (2), the board
       shall provide notice of the time and that the place
       where it will meet to consider the application or
       resolution.     The notice shall contain a legal
       description of the highway to be discontinued or of
       the proposed highway to be laid out or altered and a
       scale map of the land that would be affected by the
       application or resolution.

Wis. Stat. § 82.10(3).
       15
       A town board "shall publish a class 3 notice under ch.
985" and is required to notify "owners of record lands through
which the highway may pass," and the "owners of record of all
lands abutting the highway" among others, pursuant to Wis. Stat.
§ 82.10(4).


                                                9
                                                 Nos.   2015AP1016 & 2015AP1119



     ¶20    Pursuant to Wis. Stat. § 82.12(2), a town board must

issue a "highway order" if it decides to grant a petition or

approve a resolution to lay out, alter or discontinue a highway.

The vote of a town board, in and of itself, does not create a

highway order; rather, a "highway order" is a document that is

statutorily described in regard to the particulars the document

must include.16     Wis. Stat. § 82.01(3).          In addition, to give

effect to a highway order, the town board is required to take

several delineated steps.        Wisconsin Stat. § 82.12 provides:

     The highway order shall be recorded with the register
     of deeds for the county in which the highway is or
     will be located and shall be filed with the town
     clerk.   The town clerk shall submit a certified copy
     of the order to the county highway commissioner.   If
     the town has an official map, the order shall be
     incorporated into the official map.
Wis. Stat. § 82.12(2).

     ¶21    A person aggrieved by a highway order has the right to

seek judicial review of a town board's highway order.               Wisconsin

Stat. § 82.15 provides:          "Any person aggrieved by a highway

order, or a refusal to issue such an order, may seek judicial

review under s. 68.13.      If the highway is on the line between 2
counties,   the   appeal   may   be   in   the   circuit   court   of   either

county."    Wis. Stat. § 82.15.



     16
       "Highway order" is statutorily described as "an order
laying out, altering, or discontinuing a highway or a part of a
highway, that contains a legal description of what the order
intends to accomplish and a scale map of the land affected by
the order." Wis. Stat. § 82.01(3).


                                      10
                                                  Nos.       2015AP1016 & 2015AP1119



      ¶22    If a person or party is aggrieved by a highway order,

they may seek review of the order using the certiorari process

outlined in Wis. Stat. § 68.13(1).              However, a person or party

aggrieved by a highway order is subject to the same thirty-day

period during which review may be sought, as are others who seek

certiorari review under § 68.13(1).

      ¶23    A "final determination" by the town is a condition

precedent to certiorari review under Wis. Stat. § 68.13.17                       In

addition, Wis. Stat. ch. 82 provides that a highway order must

be issued when a town decides to lay out, alter or discontinue a

highway.      Wis. Stat. § 82.12(2).          It is the highway order that

"contains     a   legal   description    of    what    the    order    intends   to

accomplish and a scale map of the land affected by the order."

Wis. Stat. § 82.01(3).

      ¶24    In addition, it is the recording by the register of

deeds that gives public notice of the town board's decision.

Public      notice   is   important     because       there     may   be   persons

aggrieved by the town board's decision that were not aware of

it.   And, the legislature has recognized the importance of this

function of the register of deeds.                For example, Wis. Stat.

§ 840.11 governs petitions to alter streets, parks, and other

public places.       It provides no "order, judgment or decree or


      17
       Wisconsin Stat. § 68.12 explains when a determination is
final under municipal administrative proceedings.      However,
municipal authorities do not have § 68.11 hearings when
considering whether to issue highway orders, and therefore this
provision is inapplicable here.


                                        11
                                                          Nos.   2015AP1016 & 2015AP1119



final resolution or order taking or affecting such land . . .

shall    be       notice   to   any    subsequent     purchaser      or   encumbrancer

unless        a     certified         copy    thereof,      containing       a      legal

description . . . of the land affected thereby, and accompanied

with a map showing the location thereof, is recorded in the

office of the register of deeds of the county in which the land

is situated."         § 840.11(2); see also Wis. Stat. § 107.25.

    ¶25           Moreover, when real estate is bought or sold, it is to

the records of the register of deeds that one looks in a title

search for restrictions on land.                    One purpose recording in the

register of deeds is to ensure the public has notice of any

changes to real property that occur.                   See generally, Wis. Stat.

§ 59.43 (2015-16).              Therefore, a town's decision in regard to

laying out, altering or discontinuing a highway is not final

until the register of deeds records the town's highway order.

    ¶26           Furthermore, the precise geographic location of the

highway in its new form is not provided to the public until the

register of deeds records the town's highway order.                          See Wis.

Stat.    § 82.12(2)        ("If       the    town   has    an    official    map,     the

[highway] order shall be incorporated into the official map.").

Persons seeking to appeal a town's decision laying out, altering

or discontinuing a highway may not know the metes and bounds

description of the new form of the highway before it is recorded




                                              12
                                                            Nos.    2015AP1016 & 2015AP1119



by the register of deeds.18                Therefore, the triggering event for

judicial review of a highway order cannot commence prior to the

public      being     notified     of     the    precise    characteristics            of   the

order, i.e. until the register of deeds records it.                              It would be

imprudent       to    expect      persons       or   parties       to   make     a   reasoned

decision      about     whether     to     seek      certiorari         review    without    a

precise,      recorded       highway      order.       And,    for       this    reason,     we

generally require a written order from which to appeal.                                     See

generally, Ramsthal Advertising Agency v. Energy Miser, Inc., 90

Wis. 2d 74, 75, 279 N.W.2d 491 (Ct. App. 1979) ("An order, to be

appealable, must be in writing and filed." (citation omitted));

Helmrick v. Helmrick, 95 Wis. 2d 554, 556, 291 N.W.2d 582 (Ct.

App. 1980).

       ¶27     Beginning the thirty-day period on the date on which

the register of deeds records the order also gives effect to the

word        "receipt"        in   the      phrase       "receipt          of     the    final

determination" in Wis. Stat. § 68.13(1).                       The register of deeds

recording       a    highway      order    gives      the   public       receipt       of   the

proposed highway alteration.

       ¶28     The practical benefits of concluding that recording

the    highway       order    starts      the    thirty-day        period      for   judicial


       18
       Of course, notice pursuant to Wis. Stat. § 82.10 provides
similar information prior to the hearing.           However, the
information provided is subject to change at the hearing or at
any time prior to the recordation of the highway order by the
register of deeds. For this reason, notice given antecedent to
the hearing may not provide individuals with this information.


                                                13
                                                        Nos.    2015AP1016 & 2015AP1119



review are significant.             Specifically, it provides a clear and

definite    triggering       event    for    commencement       of   the    thirty-day

period.19       And, persons and parties seeking certiorari review of

a highway order easily can ascertain the start of that thirty-

day period.          The deadline for filing a certiorari petition will

be the same for all, and factual disputes as to the date by

which a certiorari action should have been filed will be less

frequent.

     ¶29    Accordingly,        a    person      or    party    seeking     certiorari

review     of    a    town   board's    decision        to     lay   out,   alter   or

discontinue       a   highway   must   file      the    petition     for    certiorari

review within thirty days of the register of deeds recording the

highway order.          This triggering event for finality and receipt




     19
          As the court of appeals explained:

     There    are    several  positive   aspects   to   this
     interpretation. First, it creates a certiorari filing
     date that is the same for all potential petitioners.
     Second, the date of recording will normally be easy to
     establish from the record.     Third, the recording of
     the highway order creates a wide potential for notice
     to potential petitioners, because this is a place that
     attorneys and others will know to check for land
     records.     Fourth, at the time it is recorded, the
     highway order will be in its final legal form, thus
     allowing potential petitioners to fully evaluate its
     effects and decide whether to seek judicial review.

Pulera v. Town of Richmond and Town of Johnstown, Nos.
2015AP1016 and 2015AP1119, unpublished certification (Wis. Ct.
App. Dec. 23, 2015).


                                            14
                                                      Nos.   2015AP1016 & 2015AP1119



of the highway order is consistent with the language and context

of the relevant statutes.20

      D.    Circuit Court Interpretations of Wis. Stat. § 68.13

      ¶30   The     Walworth      County    Circuit    Court   and   Rock     County

Circuit     Court     each     reached      a   different       conclusion      when

interpreting Wis. Stat. § 68.13 in the context of this highway

order.      Each court's interpretation, while understandable, is

ultimately, unpersuasive.

      ¶31   The Walworth County Circuit Court concluded that the

appeal period during which a certiorari action may be filed

starts when a town board votes to lay out, alter or discontinue

a   highway.        The   court    concluded    that    "receipt     of   a    final

determination" under Wis. Stat. § 68.13(1) occurs when the town

board votes.      Accordingly, persons and parties would have thirty

days from the board's vote laying out, altering or discontinuing

a highway during which to commence a certiorari review of the

town board's decision.

      ¶32   However, this interpretation is inconsistent with the

plain language of Wis. Stat. § 68.13 and Wis. Stat. § 82.12.


      20
       A different triggering event must apply when a town board
votes not to lay out, alter or discontinue a highway. In such a
case, the town will not issue a highway order, so there will be
nothing to record.   Also, different provisions govern finality
of such a decision.         See Wis. Stat. § 82.12(3) ("The
determination not to issue a highway order shall be final for
one year.   No application to lay out, alter, or discontinue a
highway shall be filed within one year from the date of a
determination not to issue a highway order covering the highway
or portion of the highway covered in the refused application.").


                                           15
                                                         Nos.    2015AP1016 & 2015AP1119



The vote of a town board is not what is appealable under Wis.

Stat. § 82.15.       It is a highway order that is appealable.                       Every

town board vote will not result in a highway order, e.g., when a

town board votes against laying out, altering or discontinuing a

highway.      Wis.    Stat.    § 82.12(3).          In    addition,       the    circuit

court's interpretation reads the word "receipt" out of § 68.13

because persons and parties are not in "receipt" of the highway

order when the board votes.

    ¶33     Moreover,       there      would      be      significant        practical

difficulties with beginning the period for judicial review with

a town board vote.         Notably, Wis. Stat. § 82.12 does not contain

a requirement that an aggrieved person or party be present at

the vote.     And, even though a party may be present at the board

meeting where a vote is taken, there is nothing to suggest that

a person who is aggrieved, but not present at the town board

meeting,    would    have     any    way   of    receiving       notice     of   a    town

board's vote.        However, as discussed above, the register of

deeds' recording of the highway order does provide receipt by

public     notice    of    laying     out,      altering        or   discontinuing       a

highway.

    ¶34     The     Rock    County    Circuit      Court        concluded    that      the

thirty-day period for an appeal was triggered by actual notice

of the board's decision.             However, this interpretation does not

give effect to each word in the relevant statutes insofar as it

reads the word "receipt" and "final determination" out of Wis.

Stat. § 68.13(1).          See Kalal, 271 Wis. 2d 633, ¶46 ("Statutory


                                           16
                                                   Nos.   2015AP1016 & 2015AP1119



language is read where possible to give reasonable effect to

every word, in order to avoid surplusage." (citing Martin, 162

Wis. 2d at 894)).

      ¶35     A town board issues a highway order which the register

of deeds records.        Wis. Stat. § 82.12(2).           But nothing in the

statutes requires a town board to provide interested persons

with a copy of the highway order.             Therefore, no person or party

is statutorily required to be in "receipt" of a town board's

final   determination        other    than   the   town   clerk,     the   county

highway commissioner and the register of deeds.                      Wis. Stat.

§ 82.12(2).

      ¶36     Moreover, a person or party may receive actual notice

that there will be changes to the highway before the highway

order is filed with the register of deeds or incorporated into

the official map of the town due to filing with the town clerk.

Wis. Stat. § 82.12(2) ("The highway order shall be recorded with

the register of deeds for the county in which the highway is or

will be located and shall be filed with the town clerk.                        The

town clerk shall submit a certified copy of the order to the

county highway commissioner.            If the town has an official map,

the   order    shall    be   incorporated      into   the    official      map.").

Choosing alternate places in which a highway order is filed

could result in inconsistent dates as triggering events for the

thirty-day     period   during       which   certiorari     review   under    Wis.

Stat. § 68.13 is available.




                                        17
                                                           Nos.    2015AP1016 & 2015AP1119



       ¶37    Neither the Walworth County Circuit Court's nor the

Rock County Circuit Court's interpretation fully comports with

the language of Wis. Stat. § 68.13 in the context of Wis. Stat.

§ 82.15.          Therefore,        as    explained     above,         we   reject    those

interpretations and conclude that the thirty-day period during

which judicial review of a highway order may be commenced starts

on   the     date    that    the    register      of   deeds      records    the     highway

order.

                     E.     Timeliness of Pulera's Petitions

       ¶38    In the present case, both of Pulera's petitions were

timely filed.21           Each petition was filed in circuit court within

thirty days of the dates on which registers of deeds recorded

each    highway       order.        The    Richmond      Town      Board's     order     was

recorded by the Walworth County Register of Deeds on October 3,

2014.       And, within the thirty-day period for filing a certiorari

action,      on     November       3,    2014,    Pulera    filed       a   petition     for

certiorari        review     of     the    highway     order      in    Walworth      County

Circuit Court.22


       21
       We assume without deciding that Pulera was aggrieved by
the highway orders.
       22
       Although the action was filed 31 days after October 3,
2014, it falls within the thirty-day filing deadline because the
thirtieth day, November 2, 2014, was a Sunday.    See Wis. Stat.
§ 801.15(1)(b) ("Notwithstanding ss. 985.09 and 990.001(4), in
computing any period of time prescribed or allowed by chs. 801
to 847, by any other statute governing actions and special
proceedings, or by order of court, the day of the act, event or
default from which the designated period of time begins to run
shall not be included.   The last day of the period so computed
shall be included, unless it is a day the clerk of courts office
                                                     (continued)
                                             18
                                                       Nos.    2015AP1016 & 2015AP1119



       ¶39    Likewise, Pulera's petition for certiorari review in

Rock County Circuit Court was timely filed.                        The register of

deeds recorded the Town of Johnstown's highway order on November

3,    2014,   and   Pulera    timely     filed   a     petition     for   certiorari

review in Rock County Circuit Court on December 1, 2014.

                                III.    CONCLUSION

       ¶40    Accordingly, we conclude that the thirty-day period

during which certiorari review is available for a town board's

highway order to lay out, alter or discontinue a highway begins

to run on the date that the highway order is recorded by the

register of deeds.          This interpretation best comports with the

language and structure of              Wis. Stat. § 68.13 and             Wis. Stat.

§ 82.15.      And, in addition, it provides aggrieved persons and

parties a date certain for commencement of the thirty-day period

during which judicial review of a highway order is available.

       ¶41    Pulera's petitions were filed within thirty days of

the   dates    on   which    the    highway    orders     were     recorded    by   the

registers of deeds.          Accordingly, we reverse the circuit courts'

orders   granting     the    town    boards'     motion       to   dismiss    Pulera's

petitions and remand for certiorari review in either Walworth

County    Circuit    Court    and    Rock     County    Circuit      Court,    as   the

parties may agree.




is closed.").


                                         19
                                         Nos.   2015AP1016 & 2015AP1119



     By the Court.—The orders of the circuit courts are reversed

and the cause is remanded.23

     ¶42   DANIEL KELLY, J., did not participate.




     23
       Justice Annette Kingsland Ziegler and Justice Michael J.
Gableman join this opinion.      Justice Rebecca Grassl Bradley
joins only the mandate of reversal.



                                20
                                                  Nos.    2015AP1016 & 2015AP1119.rgb


       ¶43    REBECCA GRASSL BRADLEY, J.             (concurring).                 I join the

mandate of the lead opinion reversing the circuit courts' orders

and   remanding      for    certiorari     review,       but   I    cannot          join   its

reasoning.      The legislature imposes upon this court the hopeless

task of reconciling Wis. Stat. § 82.15——which permits a person

aggrieved by a highway order or a refusal to issue one to seek

judicial review under Wis. Stat. § 68.13(1)——with the language

of § 68.13, which allows "[a]ny party to a proceeding resulting

in a final determination," to seek certiorari review "within 30

days of receipt of the final determination."                        Here, Pulera was

not a "party to a proceeding," there was no set process for

sending her (or anyone else) a "final determination," and no

procedure       assured      any   person's       "receipt"              of     the       final

determination.         Faced    with     this   conundrum,          the       lead     opinion

creates its own procedure governing the deadline for filing a

petition      for   certiorari     following     the     issuance         of       a   highway

order.       Although the lead opinion attempts to make the language

of    the    statute   fit     these    circumstances,         I    cannot          join   its
statutory analysis.           As the court of appeals explained in its

certification to this court, the statutory language enacted by

the   legislature      has    "little     connection      to       the    highway         order

process"      and   lacks    any   "useful      guidance."           It       is    not    this

court's job to make up the law, but the lead opinion does so

because the legislature unmindfully incorporated the statutory

language      governing      municipal    administrative           appeals          (§ 68.13)

into the statute governing appeals over highway orders (§ 82.15)
where it simply does not fit.

                                           1
                                             Nos.   2015AP1016 & 2015AP1119.rgb


      ¶44   Nonetheless, I join the lead opinion in reversing and

remanding because I conclude Pulera's petition is not untimely.

None of the three proposed trigger dates work, and Pulera did

not   receive     a   "final    determination"   because    the     notice   she

received did not include the map the statute dictates must be

included in order to be a "highway order."1            The time period for

certiorari review would not expire until 30 days after Pulera

received    the   "final   determination"——that       is,   a    highway   order

containing the requisite scale map.              I would not create the

bright-line rule set forth in the lead opinion, but I agree with

the mandate.      Accordingly, I respectfully concur.

      ¶45   I write separately for three reasons:               (1) to urge the

legislature to enact a statute specifically governing appeals

challenging the issuance of and refusal to issue highway orders;

(2) to question whether Pulera was "aggrieved" by the Towns'

highway orders or whether Pulera was instead aggrieved by Rock

County's    alteration     of    the   intersection    before      the   highway

orders were issued and recorded with the register of deeds; and
(3) to highlight Rock County's apparent disregard for Chapter 82

by reconstructing the roads before obtaining the statutorily-

required highway orders.




      1
       A "highway order"         must include "a legal description of
what the order intends to        accomplish and a scale map of the land
affected by the order."           Wis. Stat. § 82.01(3).  Requiring the
inclusion of a scale map         necessitates a written and not an oral
order.


                                        2
                                                              Nos.   2015AP1016 & 2015AP1119.rgb


                                                         I

       ¶46   In 2011, this court decided Dawson v. Town of Jackson,

2011 WI 77, 336 Wis. 2d 318, 801 N.W.2d 316, which described the

lack   of    clarity     in        Wis.    Stat.          § 68.13(1)        regarding       highway

orders:      "The phrase 'receipt of a final determination' is not

clear in the context of a highway order."                                     See Dawson, 336

Wis. 2d 318,      ¶66      n.5.           In    Dawson,           which   involved     a    town's

decision     to   deny       a    request       for       a   highway       order,   this     court

surmised that the 30-day time limit might be triggered by either

the date the town votes to "grant or deny" a request involving a

highway order or "the date that a notice of that determination

is    received    by     an       applicant,             if   a    notice    is    sent."       Id.

(emphasis added).                This court resolved Dawson without deciding

the trigger date for the 30-day time limit because, no matter

what   trigger      date         applied,       Dawson         did   not     meet    the    30-day

deadline.     Id.

       ¶47   Six years later, this court is called upon again to

apply the incongruous words the statutes say control an appeal
of a highway order.               Read together, the statutes are so unclear

that the two circuit courts deciding Pulera's petitions applied

different     trigger        dates.            The       Walworth     County      Circuit     Court

dismissed Pulera's petition as untimely by using the date the

Town voted to issue the highway order because Pulera attended

the    meeting.         In       contrast,       the          Rock   County       Circuit    Court

dismissed Pulera's petition as untimely because she did not file

it within 30 days of receiving "actual" notice of the not-yet-
recorded highway order.

                                                     3
                                                    Nos.     2015AP1016 & 2015AP1119.rgb


      ¶48    As      the      court         of     appeals         explained,          both

interpretations are problematic.                   Using the town vote as the

trigger     date   ignores        the   "receipt"       language     of    the   statute,

disregards     the    statutory         definition      of    "highway      order,"     and

would give notice only to persons in attendance.                          Using receipt

of   the    unrecorded      highway      order     is     problematic       because    the

statutes do not contemplate sending an aggrieved person a copy

of the highway order.              A receipt-based trigger date could also

vary from person to person, depending on when each aggrieved

person requested and received the highway order.                          In the present

case, Pulera received the highway orders only because she asked

each Town to send them, and what she received did not constitute

statutorily-compliant             highway    orders        because      they     did    not

include maps.

      ¶49    Pulera suggests a third possible trigger date:                             the

date the highway orders are recorded with the register of deeds.

She argues that recording signifies a final determination and

provides a date certain that will be the same for any person
aggrieved.         The     lead    opinion       adopts      Pulera's      approach     and

decides the trigger date is the date the highway order is filed

with the register of deeds.               Although this resolution may sound

reasonable, it does not come from the language of the statute

the legislature tells us to apply.

      ¶50    My analysis focuses on the text of the statute:                           "Any

party to a proceeding resulting in a final determination may

seek review thereof by certiorari within 30 days of receipt of
the final determination."               Wis. Stat. § 68.13(1).             "Receipt" is

                                             4
                                                 Nos.    2015AP1016 & 2015AP1119.rgb


not   defined    in   the   statute,      but    according        to    Black's      Law

Dictionary it means "[t]he act of receiving something" or "[a]

written   acknowledgement       that     something        has    been       received."

Receipt, Black's Law Dictionary (10th ed. 2014).                         A non-legal

dictionary      similarly    defines         "receipt"     as     "[t]he       act    of

receiving"    or     "[a]   written     acknowledgment          that    a    specified

article . . . has been received."                Receipt,       American Heritage

Dictionary (5th ed. 2011).             The statutory language says the 30

days begin to run on the date the person is in "receipt of the

final determination."        How can a person be deemed in receipt of

the   final   determination       at    the    time     the     highway      order    is

recorded at the register of deeds?                The register of deeds is

certainly in "receipt" when the document is recorded, but under

the plain meaning of "receipt" no aggrieved person could be in

"receipt" by virtue of such recording.                  How could an aggrieved

person know the highway order has been recorded?                            Would this

require an aggrieved person to check the register of deeds daily

after the town vote?          Here, Rock and Walworth Counties each
recorded the highway order at the respective register of deeds

on different dates:         Rock recorded its highway order 55 days

after the joint town meeting, and Walworth recorded its highway

order 24 days after the joint town meeting.                   So, should the lead

opinion's bright-line rule run 30 days from the first recording

or 30 days from the last recording?                Would this interpretation

be subject to a discovery rule, making "receipt" the date the

aggrieved person discovers or should have discovered the highway
order   has   been    recorded?        Whatever       "receipt"        means   in    the

                                         5
                                                       Nos.   2015AP1016 & 2015AP1119.rgb


statute, the general recording of a document at the register of

deeds cannot possibly constitute receipt by any person aggrieved

by a highway order.            If this is what the legislature had in mind

it could have plainly said so.

      ¶51    The legislature has been on notice for at least six

years   (since        this    court      decided      Dawson)     that      the     statutory

language it tells us to apply in highway order cases does not

work, and I write to urge the legislature to enact a statute

outlining timeframes for appealing the issuance of a highway

order as well as the denial of a highway order.                                Perhaps the

legislature       will       adopt      the     trigger    date      the    lead       opinion

suggests,     but     the     legislature        rather    than      this    court      should

choose.     If the legislature selects the date of recording at the

register of deeds for issued orders, it must enact a separate

trigger date for cases where the town board refuses to issue a

highway order, because refusals do not require a recording at

the register of deeds.                  Clarity in this area of the law is

needed,     and   I    respectfully           urge   the   legislature         to      promptly
address it.

                                                II

      ¶52    As a foundational matter, I question whether Pulera

was   aggrieved        by    the       Towns'    retroactive         highway      orders     or

whether Pulera was instead aggrieved by Rock County's act of

altering the intersection before the Towns issued highway orders

and recorded them with the register of deeds.                            Wisconsin Stat.

§ 68.06       defines              a      "person          aggrieved"             as       "any
individual . . . whose                 rights,       duties     or     privileges           are

                                                 6
                                                  Nos.   2015AP1016 & 2015AP1119.rgb


adversely affected by a determination of a municipal authority."2

By the time the Towns voted to issue the highway orders, the

construction project altering the intersection was done.                             How

can these hollow highway orders have aggrieved anyone?                               The

orders were an after-the-fact formality to dot the i's and cross

the t's.       The highway orders were not the official approval

permitting the project to begin; they were ostensibly a way to

legitimize what had already been finished a year earlier.

      ¶53    Pulera complains that she was adversely affected by

the   alteration       of    the   intersection.         It   appears      to   me   her

grievance lies with Rock County, which altered an intersection

and   discontinued          two    existing    roads     without     the    requisite

highway     orders.3        She    was   not   aggrieved      by   the   issuance     of

      2
          Note that Wis. Stat. § 68.01 provides:

      Any person having a substantial interest which is
      adversely affected by an administrative determination
      of a governing body, board, commission, committee,
      agency, officer or employee of a municipality or agent
      acting on behalf of a municipality as set forth in
      68.02, may have such determination reviewed as
      provided in this chapter.
      3
       I acknowledge that Pulera attempted to challenge the Rock
County Board of Supervisors' reversal of its decision precluding
the proposed redesign of the intersection, and that her petition
seeking judicial review was dismissed on the ground that the
County's action was not reviewable because it was a "legislative
enactment," see Wis. Stat. § 68.03(1), and because Wis. Stat.
§ 82.01(6) applies only to cities, villages, and towns.      See
Pulera v. Coopman, No. 2013AP322, unpublished slip op. (Wis. Ct.
App. Nov. 13, 2013).    In that case it appears, however, that
Pulera only sought review of the Rock County Board of
Supervisor's reversal of its initial decision to leave the
intersection as it was.      That suit did not challenge Rock
County's or the Rock County Highway Department's physical
alteration of the intersection without any apparent fulfillment
                                                     (continued)
                                7
                                                       Nos.   2015AP1016 & 2015AP1119.rgb


paperwork     that      obviously        had      no     effect        on     a   completed

construction project.

                                          III

      ¶54   A related issue lurks beneath the surface of this case

but   neither    party      raised    it:         did    the    Rock        County    Highway

Department      violate     the    law   by      altering       an     intersection         and

discontinuing        town     roads         without           first      obtaining          the

statutorily-required highway order?                    The record is limited as to

why the Rock County Highway Department ignored the statutorily-

required    procedures       set     forth       in    Wis.    Stat.        ch.   82,      "Town

Highways."

      ¶55   Some facts are not in dispute.                       The intersection at

County Highway M and North County Line Road was changed.                                   Town

roads were eliminated.             North County Line Road runs along the

border with Rock County on one side and Walworth County on the

other.      Construction began in June 2012 and was completed by

August 2013.

      ¶56   Wisconsin Stat. §§ 82.10-.12 set forth the procedures
controlling      such     construction.               Sections        82.10(1)       and     (2)



of the procedural requirements of Wis. Stat. § 82.21(1)(b),
which provides that "[t]he procedure to lay out, alter, or
discontinue a highway on the line between a town and another
town . . . shall   begin   only   when . . . in   each   affected
municipality . . . [t]he town board, city council, or village
board introduces a resolution to lay out, alter, or discontinue
a town line highway."     (Emphasis added.)    Although a county
board has broad discretion in addressing highway construction
projects under Wis. Stat. § 83.03(1), this intersection involved
town roads.    When town roads are involved, the county must
comply with the law set forth in Wis. Stat. ch. 82.


                                             8
                                                         Nos.    2015AP1016 & 2015AP1119.rgb


identify who can initiate the process and the documents required

to do so.      Sections 82.10(3) and (4) provide notice requirements

and specify who must receive notice.                      Section 82.11 requires the

town   board        to    "personally        examine       the    highway     or    proposed

highway"      and        "hold    a     public        hearing     to     decide,    in    its

discretion, whether granting the application or resolution is in

the public interest."             Section 82.12 describes the time the town

board has to decide whether to issue or not issue the highway

order, as well as the recording requirements if a highway order

is issued.

       ¶57    Rock       County       did   not       follow    the    statutory    process

before beginning or completing construction.                             The County began

construction        before       getting     highway      orders       from   either     Town.

When the Town Board of Richmond sent a letter to the Rock County

Highway Department explaining it unanimously voted to leave the

intersection as is, it was ignored.                           The position of the Town

Board of Johnstown is not as apparent.                           What is clear is that

neither Town issued highway orders until after construction was
completed      in    August       2013.       The       statutorily-required         highway

orders were issued only after the Richmond Town Board and the

Johnstown Town Board held a joint meeting on September 9, 2014.

The Richmond Town Board recorded its highway order approving the

new intersection on October 3, 2014.                           The Johnstown Town Board

recorded its highway order approving the new intersection on

November 3, 2014.            From this record, it appears that the Rock

County       Highway       Department        did        not     follow     the     statutory
procedures in Wis. Stat. ch. 82, performed the construction in

                                                  9
                                                     Nos.   2015AP1016 & 2015AP1119.rgb


violation of the law, and thereby forced the Towns' issuance of

highway orders.

       ¶58    Laws are not written to be ignored.                     People who live

and work in these towns travel these roads and are affected by

the layout of town highways.                  The legislature has determined

that when town highways are "laid out, altered, or discontinued"

certain procedures affording notice and due process to those

most   affected        must   be    followed.         The     Rock    County     Highway

Department         apparently      decided        these     laws     did   not    apply.

Regardless of whether there are facts not in this record to

explain Rock County's actions, all county highway departments

changing a town's highways should take care to follow the basic

procedures and law set forth in Wis. Stat. ch. 82.                           Failure to

follow       these    procedures       deprives      people     who    are     adversely

affected      by     the   decisions    of    their       governing    bodies    of   any

meaningful recourse.

       ¶59    For these reasons, I respectfully concur.




                                             10
                                                        Nos.     2015AP1016 & 2015AP1119.awb


    ¶60     ANN WALSH BRADLEY, J.                   (dissenting).            We are asked to

determine what event triggers the thirty-day deadline for filing

a certiorari petition for judicial review of a town highway

order.     Specifically, we are tasked with interpreting the terms

of Wis. Stat. § 68.13(1) (providing for certiorari review) in

conjunction    with     the     terms      of       Wis.   Stat.       § 82.15      (governing

appeals of highway orders).

    ¶61     There      are    several           areas      of        intrinsic      disconnect

between these statutory provisions that cannot be easily and

forthrightly      reconciled.              We       have    previously           brought    our

concerns     about      these     statutes            to    the        attention      of    the

legislature and do so again here.1                         Accordingly, there is no

clear    answer   as    to    when    the       certiorari           filing    deadline     for

judicial review of a town highway order begins to run.

    ¶62     Given this conundrum, we are asked to discern whether

either of the interpretations advanced by the parties provide a

workable    solution      under      the    statutes            as    they    are   currently

written.      The      petitioner,      Margaret           Pulera,       argues      that   the
triggering event is the recording with the register of deeds of

a highway order adopting a proposed change.                              The respondents,

Towns of Richmond and Johnstown, counter that the triggering

event is the date of a publicly noticed hearing at which the

town board votes to grant or deny a highway order.




    1
       See Dawson v. Town of Jackson, 2011 WI 77, 336 Wis. 2d
318, 801 N.W.2d 316.


                                                1
                                           Nos.   2015AP1016 & 2015AP1119.awb


     ¶63   The     lead   opinion        adopts       the     petitioner's

interpretation.2    Lead op., ¶2.       According to the lead opinion,

it is the recording of the highway order with the register of

deeds that "best comports with the language and structure of

Wis. Stat. § 68.13 and Wis. Stat. § 82.15."          Id.

     ¶64   As the court of appeals certification acknowledged,

there are strengths and flaws to each interpretation.3             The lead



     2
       I use the term "lead" opinion for two reasons. First, I
am concerned that without this cue, the reader may mistakenly
believe that the first opinion has precedential value. Although
four justices join in the mandate of the opinion to reverse the
circuit courts' orders and remand for certiorari review
(Roggensack, C.J., joined by Ziegler, J., Gableman J., and
Rebecca Grassl Bradley, J.), it represents the reasoning of only
three justices (Roggensack, C.J., joined by Ziegler, J., and
Gableman, J.).   Kelly, J., did not participate.    Accordingly,
there is no opinion that represents the reasoning of the
majority of the court.

     Second, I use the term "lead" opinion because although it
is undefined in our Internal Operating Procedures, its use here
is consistent with past description. I have said "that a lead
opinion is one that states (and agrees with) the mandate of a
majority of the justices, but represents the reasoning of less
than a majority of the participating justices." State v. Lynch,
2016 WI 66, ¶ 143, 371 Wis.2d 1, 885 N.W.2d 89 (Abrahamson & Ann
Walsh Bradley, J.J., concurring in part, dissenting in part)
(citing Hoffer Props., LLC v. State, Dep't of Transp., 2016 WI
5, 366 Wis.2d 372, 874 N.W.2d 533); see also State v. Weber,
2016 WI 96, ¶83 n. 1, 372 Wis. 2d 202, 887 N.W.2d 554 (Ann Walsh
Bradley, J., dissenting).
     3
       In Pulera v. Town of Richmond and Town of Johnston, Nos.
2015AP1016 and 2015AP1119, unpublished certification (Wis. Ct.
App. Dec. 23, 2015), the court of appeals discussed three
possible triggering events: (1) the town board vote on a
proposed highway change; (2) the recording of a highway order
adopting a proposed change; or (3) actual notice of the town
board's determination.

                                                               (continued)
                                    2
                                                   Nos.    2015AP1016 & 2015AP1119.awb


opinion      errs     in     failing    to   acknowledge      the     flaws    of     the

interpretation it adopts.               In particular, adopting the date of

the recording of the highway order addresses only half of the

problem.       It provides no triggering event for certiorari review

when   a     town    board    issues    no   highway      order   because     it    votes

against a proposed change.               Additionally, the necessary notice

that   will     be    provided     by    the     lead     opinion's    procedure      is

unpredictable at best and illusory at worst.

       ¶65    Contrary to the lead opinion, I determine that the

date of the town vote is the event triggering the deadline for

certiorari review.            Admittedly, the date of the town vote does

not fit perfectly with the statutory language.                        However, this


     The strengths and flaws of the first two approaches
advanced by the parties are set forth in the analysis section
below. Because neither party asks this court to adopt the date
of actual notice as the triggering event, I do not analyze it.

     Nevertheless, I set forth the advantages and disadvantages
of that interpretation as proffered in the certification of the
court of appeals. It explained that one positive aspect of this
interpretation was that it closely tracked the statutory
language requiring "receipt of a final determination."      Wis.
Stat. § 68.13(1).   However, it acknowledged that a significant
flaw in this interpretation is that there is no requirement in
the town highway chapter that highway orders be sent to anyone
other than the register of deeds, the town clerk, and the county
highway commissioner. Wis. Stat. § 82.12(2).

     Additionally, the court of appeals determined that if the
thirty-day deadline for each petitioner starts to run from only
the petitioner's receipt of the highway order, this could lead
to a continuing series of certiorari filing dates that are
individual to each potential petitioner.   This would result in
problems due to lack of finality and leave the town uncertain as
to when it could begin the actual road work without the
possibility of judicial review.


                                             3
                                                   Nos.    2015AP1016 & 2015AP1119.awb


interpretation    has    the       advantage      of    providing     notice       and   a

review procedure to the largest number of interested parties on

a date certain.

       ¶66   Accordingly, I respectfully dissent.

                                           I

       ¶67   Before discussing the advantages and disadvantages of

each interpretation, I provide a brief analysis of the statutory

provisions at issue.              Pursuant to Wis. Stat.              § 82.15, which

provides for judicial review of highway orders, "[a]ny person

aggrieved by a highway order, or a refusal to issue such an

order, may seek judicial review under s. 68.13."                         The cross-

referenced    judicial       review     statute    provides      in   relevant      part

that    "[a]ny   party       to    a    proceeding        resulting     in    a    final

determination may seek review thereof by certiorari within 30

days   of    receipt    of    the      final   determination."           Wis.      Stat.

§ 68.13(1).

       ¶68   There are several areas of disconnect between these

statutory provisions.             The highway order process does not use
the term "final determination" or any similar term.                      Nor does it

have a "party to a proceeding" in the same manner as does a

municipal    administrative         proceeding         under   Wis.   Stat.       ch. 68.

Additionally, because there is no requirement that a highway

order be sent to all interested parties, it is not clear how to

apply the requirement that a certiorari petition be filed within

thirty days of "receipt" of the "final determination."                              Wis.

Stat. § 68.12(1).



                                           4
                                                           Nos.    2015AP1016 & 2015AP1119.awb


       ¶69    The    lead        opinion      resolves          the     issue       presented          by

concluding that "the thirty-day period during which certiorari

review is available for a town board's highway order to lay out,

alter or discontinue a highway begins to run on the date that

the highway order is recorded by the register of deeds."                                          Lead

op., ¶2.       Admittedly, this interpretation has some advantages.

At the time it is recorded, the highway order will be in its

final legal form.            As the lead opinion explains, this comports

with    the    statutory          language          allowing           review       of     a    "final

determination."        Wis. Stat. § 68.13(1).

       ¶70    However,           there        are     several            significant             flaws

associated with determining that the recording of the highway

order with the register of deeds triggers the certiorari filing

deadline.           First,       as     the    lead       opinion        acknowledges            in     a

footnote,      its    new    rule        applies      only        to    petitioners            seeking

certiorari review of a town board vote to issue a highway order,

adopting a proposed change.                    Lead op., ¶30 n.20.                   Accordingly,

the lead opinion provides no solution for petitioners seeking
certiorari review of a decision to deny a proposed change.                                             As

it    explains,      "[i]n       such    a    case,    the        town    will       not       issue    a

highway order, so there will be nothing to record."                                  Id.

       ¶71    This is problematic because a whole category of people

are    left   without        a    procedure         for    review.        Under          Wis.    Stat.

§ 82.15,      the    thirty-day          deadline         for     filing        a   petition          for

certiorari review is the same regardless of whether a town board

votes for or against a proposed highway change.                                      Yet, when a
town board votes against a highway change, the lead opinion

                                                5
                                                        Nos.    2015AP1016 & 2015AP1119.awb


leaves   those       potential      petitioners          clueless       and      void    of     any

direction or avenue for review.                   See Lead op., ¶30 n.20.

    ¶72       Second, the lead opinion further errs in contending

that "persons and parties seeking certiorari review of a highway

order easily can ascertain the start of that thirty-day period."

Lead op., ¶28.         It should acknowledge, as the court of appeals

indicated in its certification, that the only way for potential

petitioners to know when the highway order is recorded is to

repeatedly     check     the       land    records.           See   Pulera       v.     Town     of

Richmond and Town of Johnston, Nos. 2015AP1016 and 2015AP1119,

unpublished certification (Wis. Ct. App. Dec. 23, 2015).                                        In

reality,      the    lead    opinion's       interpretation             does     not     mandate

notice to anyone other than the register of deeds, the town

clerk,   or    the     county      highway        commissioner.           See     Wis.        Stat.

§ 82.12(2).         For all others it is a "constantly seek and you may

find" notice procedure.

    ¶73       Third,     because          there    is    no      time     limit         for     the

recording of the highway order with the register of deeds, this
interpretation        has    the     potential          to     indefinitely        delay        the

review   process.           This     constant        seeking        could      last      for     an

indeterminate and unpredictable length of time. If the highway

order is never filed, then any review is illusory.

    ¶74       Finally,      the     lead     opinion's         analogy      to    Wis.        Stat.

§ 840.11, which governs petitions to alter streets, parks, and

other public places, is misplaced.                           See lead op., ¶24.                 The

notice     provided         here     is     distinguishable             because         of      the
differences between the interested parties requiring notice.

                                              6
                                                              Nos.   2015AP1016 & 2015AP1119.awb


      ¶75    Wisconsin       Stat.        § 840.11(2)            provides        that    no      final

order    shall       be     notice           to        any     subsequent           purchaser        or

encumbrancer unless recorded in the office of the register of

deeds.       It    is     reasonable          to       put     the    onus     on    a   potential

purchaser to check with the register of deeds before purchasing

property.     It is less reasonable to require an unknown number of

potential petitioners to continually check with the register of

deeds to determine if a highway order has been recorded.

                                                   II

      ¶76 Contrary to the lead opinion, I interpret the date of

the public town vote as the event triggering the deadline for

certiorari        review.            There        are    several          advantages        to     this

interpretation.

      ¶77    First,       and    most        significant,            it    would     provide        all

petitioners with the same filing deadline regardless of whether

the   town   board      voted        to   adopt         or    deny    the      proposed      change.

Second, factual disputes about the date of the vote are unlikely

and   thus   the     date       is    a   date         certain.           Third,     this     is    the
earliest event from which the certiorari filing date could begin

to run, meaning that the town board decision would become final

at the earliest possible date.

      ¶78    Finally,        before          a         vote     can       be     taken,          notice

requirements must be met.                    Wisconsin Stat. § 82.10(3) requires

public notice of any meeting where the town intends to vote on a

resolution to reconfigure a road.                            "The notice shall contain a

legal description of the highway to be discontinued or of the



                                                   7
                                                       Nos.    2015AP1016 & 2015AP1119.awb


proposed highway to be laid out or altered and a scale map of

the land that would be affected . . . ."                      Id.

      ¶79    Like all of the possible interpretations, the date of

the   town    vote    also     has    disadvantages.            The     lead   opinion       is

correct that the vote of a town board does not create a written

"highway order."           Lead op., ¶20.             A "highway order" is defined

as a written document that contains a legal description and a

scale map.      Wis. Stat. § 82.01(3).                Yet, as noted above, through

the   mandated       public     notice,       potential        petitioners       have    the

required information.

      ¶80    Admittedly, not all potential petitioners may attend

the town board meeting or receive notice of the vote after it

occurs.      Although this solution is not a perfect fit with the

statutory language, the issue of notice is lessened here because

a   town    vote    on   a   proposed       highway      change     takes      place    at    a

publicly noticed meeting.                 As the Walworth County circuit court

explained in ruling that the triggering event was the date of

the town board vote, "[a]nybody that is interested in what is
going to happen at that intersection attends those meetings and

finds out what happens."              Br. of Pet., app. at 69. The circuit

court further reasoned that unlike the recording of the highway

order, the date of the vote would provide a specific date on

which all interested parties would receive notice.

      ¶81    Although        none    of    the    possible      interpretations         is    a

perfect      fit,    the     advantages          of    using     this    event     as    the

triggering event outweigh the disadvantages.                            Additionally, in
Dawson v. Town of Jackson, 2011 WI 77, ¶66 n.5, 336 Wis. 2d 318,

                                              8
                                                          Nos.   2015AP1016 & 2015AP1119.awb


801      N.W.2d 316,            this    court           highlighted        the     statutory

imperfections at               issue in this case and advanced a solution

consistent with this interpretation.

       ¶82     In sum, I interpret the date of the town vote as the

event triggering the deadline for certiorari review of a highway

order.       The date of the town vote does not fit perfectly with

the statutory language.                 However, this interpretation has the

advantage of providing notice and a review procedure to the

largest number of interested parties on a date certain.

       ¶83     I commend the petitioner in this case for advancing

her    cause       in    the    interest     of       ensuring   safe     roadways   in    her

community.          However, because she sought certiorari review more

than    thirty          days   after   the      town     vote,     I    conclude   that    her

petitions were untimely.

       ¶84     Accordingly, I respectfully dissent.

       ¶85     I    am     authorized      to     state     that       Justice   SHIRLEY   S.

ABRAHAMSON joins this dissent.




                                                  9
    Nos.   2015AP1016 & 2015AP1119.awb




1